 



EXHIBIT 10.2

THE GOODYEAR TIRE & RUBBER COMPANY
STOCK OPTION PLAN
FOR
HOURLY BARGAINING UNIT EMPLOYEES AT DESIGNATED LOCATIONS
(AS AMENDED DECEMBER 4, 2001)

 



1.   GENERAL PROVISIONS.



  (a)   Adoption; Effective Date. The Plan has been adopted by the Board of
Directors of The Goodyear Tire & Rubber Company on and effective as of
December 4, 2000.     (b)   Purpose. The purpose of the Plan is to grant options
to purchase shares of the Common Stock of the Company to eligible hourly
employees of the Company and designated domestic subsidiaries at Designated
Locations who are members of one or more of the local unions of the United
Steelworkers of America, thereby strengthening the common interests of the
shareholders of the Company and such employees in the long term growth,
profitability and success of the Company.     (c)   Term. The Plan shall remain
in effect until September 30, 2001, unless sooner terminated by the Board of
Directors. Termination of the Plan shall not affect stock options granted under
the Plan which are then outstanding.



2.   DEFINITIONS. For the purposes of the Plan, the following terms shall have
the following meanings.



  (a)   “Active Employee” means a full-time hourly employee of the Company or a
Designated Subsidiary who is also a member of, and/or represented by, one or
more of the Local Unions and is, on the relevant date, on the active payroll of
the Company or a Designated Subsidiary.     (b)   “Average Annual Hours Worked”
means, with respect to the period and to the Eligible Employee in respect of
which a determination thereof is being or to be made, the average of the hours
worked by such Eligible Employee during the two years (i) ended October 31 in
the three year period ended October 31, 2000 (in the case of a determination
made pursuant to Section 5 (a) of the Plan) or (ii) ended August 31 in the three
year period ended August 31, 2001 (in the case of a determination made pursuant
to Section 5(b) of the Plan), during which the Eligible Employee worked the most
hours. In respect of each Eligible Employee who has a continuous service date as
a Bargaining Unit Employee that is less than two years and more than six months
prior to October 31, 2000 or August 31, 2001, as the case may be, the hours
worked for the year during which his or her continuous service date occurs shall
be determined by annualizing the average hours worked by such Eligible Employee
during each full calendar month during the period beginning on his or her
continuous service date and ending on the next following October 31 or
August 31, as the case may be. If the continuous service date of the Eligible
Employee is one year or less, but more than six (6) months, prior to October 31,
2000 or August 31, 2001, as the case may be, then the “Average Annual Hours
Worked” shall be equal to the actual hours worked in the case of a full year or
the annualized average hours worked, determined as provided in the preceding
sentence, in the case of a partial year.     (c)   “Bargaining Unit Agreement”
means any of, and “Bargaining Unit Agreements” means and includes all of, the
Company-Wide Agreement (including the related Supplemental Agreement(s)), the
Fayetteville Agreement, the Freeport

X-10.2-1



--------------------------------------------------------------------------------



 

  Agreement, the Tyler Agreement, the Buffalo General Agreement, and the
Huntsville General Agreement, as the case may be, each as in effect on and as of
December 4, 2000.



  (d)   “Bargaining Unit Employee” means any person who, at the relevant time,
is (i) an Employee of the Company or a Designated Domestic Subsidiary at one of
the Designated Locations and (ii) a member of, and/or represented by, the Local
Union representing Employees at such Designated Location.     (e)   “Board of
Directors” means the Board of Directors of the Company.     (f)   “Buffalo
General Agreement” means the General Agreement, dated and effective as of
October 25, 2000, between Goodyear Dunlop Tires North America, Ltd and Local
Union No. 135 of the USWA, as in effect on and as of December 4, 2000.     (g)  
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor statute thereto, together with the published
rulings, regulations and interpretations duly promulgated thereunder.     (h)  
“Common Stock” means the Common Stock, without par value, of the Company, or any
security issued by the Company in substitution or exchange therefore or in lieu
thereof.     (i)   “Company” means The Goodyear Tire & Rubber Company, an Ohio
corporation, or any successor corporation.     (j)   “Company-Wide Agreement”
means the Agreement, dated effective October 25, 2000, together with the
“Supplemental Agreement” relating to a Designated Location among the Company,
the USWA and the relevant Local Union (or Unions, as the case may be), as in
effect on and as of December 4, 2000.     (k)   “Designated Location” means any
of, and “Designated Locations” means two or more or all of, the tire and/or
rubber products manufacturing facilities of the Company and its Designated
Subsidiaries at the following locations: Akron (Plant 2), Ohio: Gadsden,
Alabama; St. Marys, Ohio; Lincoln, Nebraska; Topeka, Kansas; Danville, Virginia;
Marysville, Ohio; Union City, Tennessee; Sun Prairie, Wisconsin; Fayetteville,
North Carolina; Freeport, Illinois; Tyler, Texas; Buffalo, New York; and
Huntsville, Alabama.     (l)   “Designated Subsidiary” means any of, and
“Designated Subsidiaries” means any two or more or all of, Goodyear Dunlop Tires
North America, Ltd., an Ohio limited liability company, and any successor
entity, and any other domestic corporation or other entity so designated in
writing by the Board of Directors.     (m)   “Eligible Employee” means any
person who (i) satisfies the eligibility criteria set forth at Section 6(a) of
the Plan at December 4, 2000, or (ii) satisfies the eligibility criteria set
forth at Section 6(b) of the Plan at September 3, 2001.     (n)   “Employee”
means each person who, at the relevant time, is on the active payroll of, or on
Layoff or a Leave of Absence from, an Employer at one of the Designated
Locations.     (o)   “Employer” means the Company and/or a Designated
Subsidiary.     (p)   “Fair Market Value” means, in respect of any date on or as
of which a determination thereof is being or to be made, the average of the high
and low per share sale prices of the Common Stock reported on the New York Stock
Exchange Composite Transaction tape on such date, or, if the Common Stock was
not traded

X-10.2-2



--------------------------------------------------------------------------------



 

  on such date, on the next day on which sales of the shares of the Common Stock
were reported on the New York Stock Exchange Composite Transactions tape.



  (q)   “Fayetteville Agreement” means the Agreement, dated and effective as of
October 25, 2000, between the Company (as the successor to the Kelly-Springfield
Tire Company) and Local Union No. 959 of the USWA, as in effect on and as of
December 4, 2000.     (r)   “Freeport Agreement” means the Agreement, dated and
effective as of October 31, 2000, between the Company (as the successor to The
Kelly-Springfield Tire Company) and Local Union No. 745 of the USWA, as in
effect on and as of December 4, 2000.     (s)   “Grantee” means any Eligible
Employee of the Company who is granted a Stock Option under the Plan and has
entered into a grant agreement in respect of such Stock Option, which Stock
Option remains outstanding.     (t)   “Huntsville General Agreement” means the
General Agreement, dated and effective as of October 25, 2000, between Goodyear
Dunlop Tires North America, Ltd and Local Union No. 915 of the USWA, as in
effect on and as of December 4, 2000.     (u)   “Layoff” shall mean: (i) with
respect to Bargaining Unit Employees covered by the Company-Wide Agreement, a
layoff with recall rights as described at Section 1(a) of Article X of the
Company-Wide Agreement (and at any applicable section of the relevant
“Supplemental Agreement”); (ii) with respect to Bargaining Unit Employees
covered by the Fayetteville Agreement, a layoff with recall rights as described
at Section 8 of Article VII of the Fayetteville Agreement; (iii) with respect to
Bargaining Unit Employees covered by the Freeport Agreement, a layoff with
recall rights as described at Section 8 of Article VII of the Freeport
Agreement; (iv) with respect to Bargaining Unit Employees covered by the Tyler
Agreement, a layoff with recall rights as described at Section 13 and Section 14
of Article VII of the Tyler Agreement; (v) with respect to Bargaining Unit
Employees covered by the Buffalo General Agreement, a layoff with recall rights
as described at Sections 7.08 through 7.15, inclusive, of Article VII of the
Buffalo General Agreement; and (vi) with respect to Bargaining Unit Employees
covered by the Huntsville General Agreement, a layoff with recall rights as
described at Sections 9.09 and 9.10 of the Huntsville Agreement.     (v)  
“Leave of Absence” shall mean: (i) with respect to Bargaining Unit Employees
covered by the Company-Wide Agreement, a leave of absence authorized by the
Employer as provided for by the provisions of Section 1(b) of Article X of the
Company-Wide Agreement (and at any applicable section of the relevant
“Supplemental Agreement”); (ii) with respect to Bargaining Unit Employees
covered by the Fayetteville Agreement, a leave of absence authorized by the
Employer as provided for by the provisions of Section 3 of Article VII of the
Fayetteville Agreement; (iii) with respect to Bargaining Unit Employees covered
by the Freeport Agreement, a leave of absence authorized by the Employer as
provided for by the provisions of Section 4 of Article VII of the Tyler
Agreement; (v) with respect to Bargaining Unit Employees covered by the Buffalo
General Agreement, a leave of absence authorized by the Employer as provided for
by the provisions of Section 7.18 of the Buffalo General Agreement; and
(vi) with respect to Bargaining Unit Employees covered by the Huntsville General
Agreement, a leave of absence authorized by the Employer as provided for by the
provisions of Section 9.11 of the Huntsville General Agreement.

X-10.2-3



--------------------------------------------------------------------------------



 





  (w)   “Local Union” means any one of , and “Local Unions” means any two or
more or all of, the local unions of the United Steelworkers of America,
A.F.L-C.I.O.-C.L.C. representing certain Employees of the Employers at the
respective Designated Locations listed below:

          Designated Location   Local Union

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Akron, Ohio
  Local 2
Gadsden, Alabama
  Local 12
Tonawonda (Buffalo), New York
  Local 135
St Marys, Ohio
  Local 200
Lincoln, Nebraska
  Local 286
Topeka, Kansas
  Local 307
Freeport, Illinois
  Local 745
Tyler, Texas
  Local 746
Danville, Virginia
  Local 831
Marysville, Ohio
  Local 843
Union City, Tennessee
  Local 878
Sun Prairie, Wisconsin
  Local 904
Huntsville, Alabama
  Local 915
Fayetteville, North Carolina
  Local 959



  (x)   “P&I Agreement” means any of the, and “P&I Agreements” means and
includes any two or more or all of, the following agreements: (i) the Pension,
Insurance and Service Award Agreement, dated effective October 25, 2000, among
the Company the USWA and Local Unions Nos. 2, 12, 200, 286, 307, 831, 843, 878
and 904 (the “Goodyear P&I Agreement”); (ii) the Pension, Insurance and Service
Award Agreement, dated effective May 9, 1997 (as amended), between the Company
(as the successor of The Kelly-Springfield Tire Company), the USWA and Local
Union No. 959 (the “Fayetteville P&I Agreement”), (iii) the Pension, Insurance
and Service Award Agreement, dated September 7, 1997 (as amended), between the
Company, the USWA and Local Union No. 746 (the “Tyler P&I Agreement”), (iv) the
Pension, Insurance and Service Award Agreement, dated May 9, 1997 (as amended),
between the Company, the USWA and Local Union No. 745 (the “Freeport P&I
Agreement”), (v) the Agreement on Pension, Service Award and Insurance Benefits
between Goodyear Dunlop Tires North America, Ltd. and Local Union No. 135, dated
October 27, 2000 (the “Buffalo P&I Agreement”); and (vi) the Agreement for
Pension, Service Award and Insurance Benefits between Goodyear Dunlop Tires
North America, Ltd. and Local Union No. 915, dated October 27, 2000 (the
“Huntsville P&I Agreement”).     (y)   “Plan” means The Goodyear Tire & Rubber
Company Stock Option Plan for Hourly Bargaining Unit Employees at Designated
Locations.     (z)   “Retirement” shall, for the purposes of the Plan, be deemed
to have occurred with respect to any Grantee when such Grantee ceases to be an
Employee of an Employer and is entitled to receive a Normal Retirement Pension,
a Disability Retirement Pension or an Early Retirement Pension in accordance
with the applicable provisions of the P&I Agreement that applies to such
Grantee.     (aa)   “Seniority Status” shall have the meaning specified at:
(i) the first two paragraphs of Section 1 of Article X, and at subsection (d) of
Section 1 of Article X, of the Company-Wide Agreement with respect to Bargaining
Unit Employees covered by the Company-Wide Agreement; (ii) Article VIII of the
Freeport Agreement with respect to Bargaining Unit Employees covered by the
Freeport Agreement; (iii) Article VII of the Fayetteville Agreement with respect
to Bargaining Unit Employees covered by the Fayetteville Agreement;
(iv) Article VIII of the Tyler Agreement with respect to Bargaining Unit
Employees covered by the Tyler

X-10.2-4



--------------------------------------------------------------------------------



 

  Agreement; (v) Section 9.01 of the Huntsville General Agreement with respect
to Bargaining Unit Employees covered by the Huntsville General Agreement; or
(vi) Article VII of the Buffalo General Agreement with respect to Bargaining
Unit Employees covered by the Buffalo General Agreement.



  (bb)   “Stock Option” means any option to purchase shares of Common Stock
granted pursuant to the provisions of the Plan, each of which shall be a
nonstatutory stock option not governed by Section 421 or 422 of the Code.    
(cc)   “Tyler Agreement” means the Agreement, dated and effective as of
October 25, 2000, between the Company and Local Union No. 746 of the USWA, as in
effect on and as of December 4, 2000.     (dd)   “USWA” means the United
Steelworkers of America, A.F.L.-C.I.O.-C.L.C.



3.   SHARES OF COMMON STOCK SUBJECT TO THE PLAN.



  (a)   Number of Shares Issuable Under the Plan. The maximum number of shares
of Common Stock which may be issued pursuant to the Plan, subject to adjustment
as provided in Section 3(b) of the Plan, shall be three million five-hundred
thousand (3,500,000). The shares of Common Stock which may be issued under the
Plan may be authorized and unissued shares or issued shares which have been
reacquired by the Company. No fractional share of the Common Stock shall be
issued under the Plan. Any fractional share of Common Stock shall be settled in
cash at the Fair Market Value thereof on the relevant date.     (b)  
Adjustments Upon Changes in Capital Structure. In the event of any change in the
capital structure, capitalization or Common Stock of the Company, such as a
stock dividend, stock split, recapitalization, merger, consolidation, split-up,
combination or exchange of shares or other form of reorganization, or any other
change affecting the Common Stock, such proportionate adjustments, if any, as
the Board of Directors in its discretion may deem appropriate to reflect such
change may be made with respect to: (i) the maximum number of shares of Common
Stock which may be (1) issued pursuant to the Plan, and (2) the subject of, or
issued pursuant to, any Stock Option granted pursuant to the Plan; (ii) the
number of shares of Common Stock subject to any outstanding Stock Option;
(iii) the per share exercise price in respect of any outstanding Stock Option;
and (iv) any other term or condition of any Stock Option affected by any such
change.



4.   ADMINISTRATION.



  (a)   The Committee. The Plan shall be administered by a committee (the
“Committee”) to be appointed from time to time by the Board of Directors. The
Committee shall be comprised of at least five members. The Executive Vice
President and Chief Financial Officer, the Senior Vice President for Global
Human Resources and the Senior Vice President and General Counsel of the Company
shall be permanent members of the Committee. Members of the Committee shall
serve at the pleasure of the Board of Directors. The Board of Directors may from
time to time remove members from, or add members to, the Committee. A majority
of the members of the Committee shall constitute a quorum for the transaction of
business and the act of a majority of the members present at any meeting at
which a quorum is present shall be the act of the Committee. Any one or more
members of the Committee may participate in a meeting by conference telephone or
similar means where all persons participating in the meeting can hear and speak
to each other, which participation shall constitute presence in person at such
meeting. Action approved in writing by a majority of the members of the
Committee then serving shall be fully

X-10.2-5



--------------------------------------------------------------------------------



 

  as effective as if the action had been taken by unanimous vote at a meeting
duly called and held. Except as may be approved by the Board of Directors, the
form of grant agreement to be used in respect of each Stock Option granted under
this Plan shall be as set forth at Annex I (in the case of Stock Options granted
on December 4, 2000) and Annex II (in this case of Stock Options granted on
September 3, 2001) to the Plan.



  (b)   Committee Powers. The Committee shall have full power and authority to
administer the Plan in accordance with its terms. The powers of the Committee
include, but are not limited to, the power to: (i) identify to the Board of
Directors the Eligible Employees to receive Stock Options; (ii) construe and
interpret the Plan and all Stock Option grant agreements and make any
determination of fact incident to the operation of the Plan; (iii) promulgate,
amend and rescind rules and regulations relating to the implementation,
operation and administration of the Plan; (iv) delegate to other persons the
responsibility for performing administrative or ministerial acts in furtherance
of the Plan; (v) engage the services of persons and firms in furtherance of the
Plan’s activities; and (vi) make all other determinations and take all other
actions as the Committee may deem necessary or advisable for the administration
of the Plan.     (c)   Committee’s Decisions Final. Any determination, decision
or action of the Committee in connection with the construction, interpretation,
administration or application of the Plan, and of any Stock Option grant
agreement, shall be final, conclusive and binding upon all Grantees, and all
persons claiming through Grantees, affected thereby.



5.   STOCK OPTIONS TO BE GRANTED.



          (a) On December 4, 2000, the Company will grant Stock Options to
Eligible Employees as follows:     (i) Each Eligible Employee at December 4,
2000 (as defined at Section 6(a) of the Plan) whose Average Annual Hours Worked
in respect of the three year period ended October 31, 2000 was more than 2,500
hours will be granted a Stock Option in respect of 200 shares of Common Stock.  
  (ii) Each Eligible Employee at December 4, 2000 (as defined at Section 6
(a) of the Plan) whose Average Annual Hours Worked in respect of the three year
period ended October 31, 2000 was 2,500 hours or fewer, but not fewer than 1,500
hours, will be granted a Stock Option in respect of 160 shares of Common Stock.
    (iii) Each Eligible Employee at December 4, 2000 (as defined at Section 6(a)
of the Plan) whose continuous service date is on or after June 5, 2000 or whose
Average Annual Hours Worked in respect of the three year period ended
October 31, 2000 was fewer than 1,500 hours will be granted a Stock Option in
respect of 120 shares of Common Stock.     (b) On September 3, 2001, the Company
will grant Stock Options to Eligible Employees as follows:     (i) Each Eligible
Employee at September 3, 2001 (as defined at Section 6(b) of the Plan) whose
Average Hours Worked in respect of the three year period ended August 31, 2001
was more than 2,500 hours will be granted a Stock Option in respect of 100
shares of Common Stock.

X-10.2-6



--------------------------------------------------------------------------------



 





          (ii) Each Eligible Employee at September 3, 2001 (as defined at
Section 6(b) of the Plan) whose Average Annual Hours Worked in respect of the
three year period ending August 31, 2001 was 2,500 hours or fewer, but not fewer
than 1,500 hours, will be granted a Stock Option in respect of 80 shares of
Common Stock.     (iii) Each Eligible Employee at September 3, 2001 (as defined
at Section 6(b) of the Plan) whose continuous service date is on or after
March 4, 2001 or whose Average Annual Hours Worked in respect of the three year
period ending August 31, 2001 was fewer than 1,500 hours will be granted a Stock
Option in respect of 60 shares of Common Stock.



6.   ELIGIBILITY REQUIREMENTS.



          (a) Each Employee of the Company or a Designated Subsidiary at
December 4, 2000 who:

 

          (i) is a Bargaining Unit Employee; and     (ii) has Seniority Status;
and     (iii) is an Active Employee, on Layoff or on a Leave of Absence;

  shall be an “Eligible Employee” at December 4, 2000 and shall receive the
grant of a Stock Option pursuant to Section 5(a) of the Plan for that number of
shares indicated at Section 5(a) of the Plan, based on such Eligible Employee’s
Average Annual Hours Worked; provided, however, that the Stock Option granted to
any Eligible Employee shall automatically terminate on July 5, 2001 if such
Eligible Employee is not an Active Employee (x) for a period of at least thirty
(30) consecutive calendar days during the 180-day period commencing December 5,
2000 and (y) for a period of at least sixty (60) consecutive calendar days
during the 210-day period commencing December 5, 2000 (unless such Eligible
Employee is serving as a Local Union official during such period).



  (b)   Each Employee of the Company or a Designated Subsidiary at September 3,
2001 who:  

  (i)   is a Bargaining Unit Employee; and     (ii)   has Seniority Status; and
    (iii)   is an Active Employee, on Layoff or on a Leave of Absence; and    
(iv)   was not granted a Stock Option pursuant to Section 5(a) of the Plan or
was granted a Stock Option pursuant to Section 5(a) of the Plan and such Stock
Option was automatically terminated on July 5, 2001 in accordance with
Section 6(a) of the Plan;

  shall be an “Eligible Employee” at September 3, 2001 and shall receive a grant
of a Stock Option pursuant to Section 5(b) of the Plan for that number of shares
indicated at Section 5(b) of the Plan, based on such Eligible Employee’s Average
Annual Hours worked; provided, however, that the Stock Option granted to any
Eligible Employee shall automatically terminate on April 4, 2002 if such
Eligible Employee is not an Active Employee (x) for a period of at least thirty
(30) consecutive calendar days during the 180-day period commencing September 4,
2001 and (y) for a period of at least sixty (60) consecutive calendar days
during the 210-day period commencing September 4, 2001 (unless such Eligible
Employee is serving as a Local Union Official during such period).

X-10.2-7



--------------------------------------------------------------------------------



 





7.   TERMS OF THE STOCK OPTIONS.  

          (a) Option Exercise Price. The per share exercise price of each Stock
Option granted under the Plan shall be 100% of the Fair Market Value of a share
of the Common Stock on the date of the grant of such Stock Option.     (b)
Option Term. Each Stock Option granted under the Plan shall have a term of ten
years (subject to early termination in accordance with the Plan and/or the Grant
Agreement) and shall expire (unless theretofore exercised or terminated as
provided for at Section 6 or Section 8 of the Plan or in the relevant grant
agreement) on the tenth anniversary of the date of grant of such Stock Option.  
  (c) Conditional Vesting. Each Stock Option granted shall vest, subject to the
provisions of Section 6, Section 7(d) and Section 8 of the Plan, in the Grantee
in accordance with the following schedule:



          (1) With respect to each Stock Option granted on December 4, 2000,
when and to the extent the Stock Option becomes exercisable in accordance with
Section 7(d)(1) of the Plan, and subject to the termination of the Stock Option
pursuant to Section 6(a) of the Plan, if the Grantee has been continuously an
Employee of the Company or a Designated Subsidiary since December 4, 2000:

 

  (i)   The Grantee shall be vested, subject to the provisions of Sections 6(a),
7(c)(3), 7(d)(1) and 8 of the Plan, in respect of 50% of the shares of Common
Stock subject to the option granted pursuant to such Stock Option (x) on January
4, 2001 if the Grantee is an Active Employee on January 4, 2001 and the Stock
Option is not thereafter terminated in accordance with Section 6(a) of the Plan
or (y) on July 5, 2001 if the Grantee was not an Active Employee on January 4,
2001 and the Grantee has been an Active Employee for at least sixty
(60) consecutive calendar days during the 210-day period commencing December 5,
2000 (unless the Grantee is serving as a Local Union official during such
period).

  (ii)   The Grantee shall be vested, subject to the provisions of
Sections 6(a), 7(c)(3), 7(d)(1) and 8 of the Plan and to any prior exercises of
the Stock Option, in respect of 25% of the shares of Common Stock subject to the
option granted pursuant to such Stock Option on January 4, 2002 if the Grantee
is a Bargaining Unit Employee on January 4, 2002 and the Grantee is vested under
Section 7(c)(1)(i) of the Plan.

  (iii)   The Grantee shall be vested, subject to the provisions of
Sections 6(a), 7(c)(3), 7(d)(1) and 8 of the Plan and to any prior exercises of
the Stock Option, in respect of 25% of the shares of Common Stock subject to the
option granted pursuant to such Stock Option on January 4, 2003 if the Grantee
is a Bargaining Unit Employee on January 4, 2003 and the Grantee is vested under
Section 7(c)(1)(i) of the Plan.

          (2) With respect to each Stock Option granted on September 3, 2001,
when and to the extent the Stock Option becomes exercisable in accordance with
Section 7(d)(2) of the Plan, and subject to the termination of the Stock Option
pursuant to Section 6(b) of the Plan, if the Grantee has been continuously an
Employee of the Company or a Designated Subsidiary since September 3, 2001:



  (i)   The Grantee shall be vested, subject to the provisions of Sections 6(b),
7(c)(3), 7(d)(2) and 8 of the Plan, in respect of 50% of the shares of Common
Stock subject to the option granted pursuant to such Stock Option (x) on October
3, 2001 if the Grantee is an Active Employee on

X-10.2-8



--------------------------------------------------------------------------------



 

              October 3, 2001 and the Stock Option is not thereafter terminated
in accordance with Section 6(b) of the Plan, or (y) on April 4, 2002 if the
Grantee was not an Active Employee on October 3, 2001 and the Grantee has been
an Active Employee for at least sixty (60) consecutive calendar days during the
210-day period commencing September 4, 2001 (unless the Grantee is serving as a
Local Union official during such period).



  (ii)   The Grantee shall be vested, subject to the provision of Sections 6(b),
7(c)(3), 7(d)(2) and 8 of the Plan and to any prior exercises of the Stock
Option, in respect of 50% of the shares of Common Stock subject to the option
granted pursuant to such Stock Option (x) on October 3, 2002 if the Grantee is a
Bargaining Unit Employee on October 3, 2002 and the Grantee is vested under
Section 7(c)(2)(i) of the Plan.

            (3) Upon the vesting of a Stock Option as specified in Sections
7(c)(1) and 7(c)(2) of the Plan, the Grantee of such Stock Option shall have the
right to exercise the Stock Option when and to the extent such Stock Option
becomes exercisable in accordance with Sections 7(d)(1) and 7(d)(2),
respectively, so long as the Grantee has been continuously an Employee from the
date the Stock Option was granted through the date of the exercise of such Stock
Option. If a Grantee fails to vest in respect of any percentage of the shares
granted pursuant to Section 6 of the Plan due to a Grantee’s failure to satisfy
any of the vesting requirements of Section 7(c)(1) or 7(c)(2) of the Plan, as
the case may be, then the Stock Option shall terminate with respect to the
shares of Common Stock subject to such Stock Option in respect of which the
vesting requirements were not satisfied; provided that, if a Grantee shall fail
to satisfy the vesting conditions specified in Section 7(c)(1)(i) or
Section 7(c)(2)(i) of the Plan, as applicable, the Stock Option of Grantee shall
automatically terminate in its entirety on July 5, 2001 or April 4, 2002,
respectively.



          (d) Exercisability. If the Grantee of a Stock Option has been
continuously an Employee from and after the date the Stock Option was granted
and (x) if the Stock Option was not automatically terminated in accordance with
Section 6(a) or Section 6(b) of the Plan, as the case may be, and (y) if and to
the extent such Stock Option shall have vested in accordance with Section 7(c)
of the Plan, the Grantee of such Stock Option shall be entitled to exercise,
subject to the limitations set forth at Sections 6, 7(b), 7(c)(3) and 8 of the
Plan, such Stock Option in accordance with the following schedule:



            (1) With resect to each Stock Option granted on December 4, 2000:

          (i)   On and after December 4, 2001, such Stock Option will be
exercisable to the extent of the 50% of the shares of Common Stock subject to
the option granted pursuant to such Stock Option that vest in accordance with
Section 7(c)(1)(i) of the Plan.   (ii)   On and after December 4, 2002, such
Stock Option will be exercisable to the extent of the 25% of the shares of
Common Stock subject to the option granted pursuant to such Stock Option that
vest in accordance with Section 7(c)(1)(ii) of the Plan.   (iii)   On and after
December 4, 2003, such Stock Option will be exercisable to the extent of the 25%
of the shares of Common Stock subject to the option granted pursuant to such
Stock Option that vest in accordance with Section 7(c)(1)(iii) of the Plan.



          (2) With respect to each Stock Option granted on September 3, 2001:

X-10.2-9



--------------------------------------------------------------------------------



 

  (i)   On and after September 3, 2002, such Stock Option will be exercisable to
the extent of the 50% of the shares of Common Stock subject to the option
granted pursuant to such Stock Option that vest in accordance with
Section 7(c)(2)(i) of the Plan.   (ii)   On and after September 3, 2003, such
Stock Option will be exercisable to the extent of the 50% of the shares of
Common Stock subject to the option granted pursuant to such Stock Option that
vest in accordance with Section 7(c)(2)(ii) of the Plan.



  (e)   Conditions to Exercise. At the time of each exercise of a Stock Option:
(i) the Grantee shall have been continuously an Employee from the date such
Stock Option was granted through the earlier of (A) date of the exercise of such
Stock Option, (B) the date of the Grantee’s Retirement, or (C) the date of the
Grantee’s death; (ii) the vesting requirements of Sections 7(c) of the Plan
applicable to such Stock Option shall have been satisfied in respect of the
shares of Common Stock then being purchased pursuant to the exercise of such
Stock Option; and (iii) the Stock Option shall be exercisable as provided at
Section 7(d)(1) of the Plan or Section 7(d)(2) of the Plan, as applicable, in
respect of the shares of Common Stock then being purchased pursuant to the
exercise of such Stock Option. If any shares of Common Stock subject to a Stock
Option granted to a Grantee do not vest in the Grantee at the time or times
provided in the applicable subsection of Section 7(c), then the Grantee shall
not be entitled to exercise the Stock Option at any time in respect of the
shares of Common Stock that did not vest in accordance with such applicable
subsection of Section 7(c) of the Plan.



8.   EXERCISE FOLLOWING EMPLOYMENT.



  (a)   Retirement. If a Grantee has been continuously an Employee from the date
his or her Stock Option was granted through the date of his or her Retirement,
then following Retirement such Grantee may exercise his or her Stock Option at
any time during the remainder of the term of the Stock Option with respect to
that number of shares of Common Stock that were vested under Section 7(c) of the
Plan at the date of the Grantee’s Retirement.     (b)   Death. If a Grantee has
been continuously an Employee from the date his or her Stock Option was granted
through the earlier of the date of his or her Retirement or the date of his or
her death, then in the event of the death of the Grantee, the legal
representative of Grantee may exercise such Stock Option with respect to that
number of shares of Common Stock that were vested under Section 7(c) of the Plan
at the date of Grantee’s death (or, if earlier, the date of the Grantee’s
Retirement) at any time up to three years after the Grantee’s date of death, but
in no event more than ten years after the date the Stock Option was granted.    
(c)   Other Termination of Employment. Except as provided in Subsections (a) and
(b) of this Section 8, no Stock Option shall be exercisable after the Grantee
ceases to be an Employee.



9.   METHOD OF EXERCISE. A Stock Option may be exercised, in whole or in part,
by the Grantee (or his or her legal representative, if permitted by the Plan)
giving written notice of exercise to the Company (or to an agent of the Company
designated in writing to the Grantee), specifying the number of shares of Common
Stock to be purchased. Such notice shall be accompanied by payment in full of
the purchase price, plus any required withholding taxes, or by documents
necessary to effect the simultaneous exercise of the Stock Option and the sale
of the shares of Common Stock thereby acquired pursuant to a brokerage or
similar arrangement approved in advance by

X-10.2-10



--------------------------------------------------------------------------------



 

          the Committee and authorizing the use of the proceeds from such sale
to pay to the Company the exercise price and withholding taxes.



10.   NON-TRANSFERABILITY OF STOCK OPTIONS. No Stock Option granted, and no
right or interest therein, shall be (i) assignable, alienable or transferable by
a Grantee, except by will or the laws of descent and distribution, or (ii)
subject to any obligation, or the lien or claims of any creditor, of a Grantee,
or (iii) subject to any lien, encumbrance or claim of any party made in respect
of or through any Grantee, however arising. During the lifetime of a Grantee,
the Stock Option shall be exercisable only by, and shares of Common Stock issued
upon the exercise of Stock Option will be issued only to, the Grantee or his or
her legal representative.   11.   AMENDMENT AND TERMINATION. The Board of
Directors may at any time and from time to time amend the Plan. The Board of
Directors may at any time terminate the Plan; provided, however, that no
termination of the Plan shall affect Stock Options outstanding on the date of
such termination.   12.   MISCELLANEOUS.



  (a)   Withholding Taxes. All Stock Options granted under the Plan are made
subject to any and all applicable withholding for taxes of any kind. The Company
shall have the right to deduct from any delivery of shares of Common Stock to be
made under the Plan, all federal, state, city, local or foreign taxes of any
kind required by law to be withheld with respect to such payment and to take
such other actions as may be necessary in the opinion of the Company to satisfy
all obligations for the payment of such taxes. The Company shall have the right
to require a Grantee to pay cash to satisfy withholding taxes as a condition to
the issuance of any shares of Common Stock under the Plan.     (b)   No Right to
Employment. Neither the adoption of the Plan nor the grant of any Stock Option
shall confer upon any Grantee, any Employee or any other person any right to
continued employment with the Company or any subsidiary of the Company, nor
shall it interfere in any way with the right of the Company or any subsidiary of
the Company to terminate the employment of any Grantee, any Employee or any
other person at any time, with or without cause.     (c)   Unfunded Plan. The
Plan shall be unfunded. Any liability of the Company to any person with respect
to any Stock Option granted under the Plan shall be based solely upon any
contractual obligation that may be effected pursuant to the Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company or any of its subsidiaries.  
  (d)   Other Company Benefit and Compensation Programs. Any benefits received
by a Grantee under the Plan shall not be deemed a part of such Grantee’s
regular, recurring compensation and shall not be included in, nor have any
effect on, the determination of benefits under any pension or other employee
benefit plan or similar arrangement provided by the Company or any of its
subsidiaries. Payments and benefits provided to any Employee under any other
plan or agreement shall be governed solely by the terms of such other plan or
agreement.     (e)   Securities Law Restrictions. In no event shall the Company
be obligated to issue or deliver any shares of Common Stock if such issuance or
delivery shall constitute a violation of any provision of any law or regulation
of any government, any governmental agency or authority, or any securities
exchange. No shares of Common Stock shall be issued under the Plan unless
counsel for the Company shall be satisfied that such issuance will be in
compliance with all applicable Federal and state

X-10.2-11



--------------------------------------------------------------------------------



 

              securities laws and regulations and all requirements of any
securities exchange on which shares of the Common Stock are listed.



          (f) Grant Agreements. Each Eligible Employee receiving a Stock Option
under the Plan shall enter into a grant agreement with the Company in the form,
appropriately competed, of Annex I or Annex II, as applicable, or in such other
form of grant agreement as shall be approved by the Board of Directors.     (g)
Severability. In the event any provision of the Plan shall be held to be invalid
or unenforceable for any reason, such invalidity or unenforceability shall not
affect the remaining provisions of the Plan.     (h) Governing Law. The Plan
shall be governed by and construed in accordance with the laws of the State of
Ohio.

     [ANNEX I AND ANNEX II ARE INTENTIONALLY OMITTED FROM THIS COPY OF THE PLAN]

X-10.2-12